|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|VIS|ON

ART SHY, et a|.,
Plaintiffs,

v. _ Case No. 3:92-cv-333
NAvlsTAR lNTERNATIoNAL ' JUDGE WALTER H. RICE
CORPORAT|ON, et al.,

Defendants.

 

SUPPLE|V|ENTAL SCHEDUL|NG ORDER

 

During a Tuesday, January 8, 2019, conference call held between Court and

counsel, the following matters were discussed and agreed upon.

‘l. An in-court conference, with Court and counsel (as Well as with any
professional, i.e., actuaries, etc., hired by counsel, who are able to attendl
will be held beginning at 9:00 a.m. on Friday, February 22, 2019.

2. No later than the close of business on February 19, 2019, counsel for each
party will submit to the Court (with copies to opposing counse|) any
revisions to their position letters, that were previously submitted on
January 7, 2019

3. No later than the close of business on February 20, 2019, counsel for each
party will submit to the Court all confidential letters, or any revisions to

confidential letters, previously submitted to the Court on January 8, 2019.

These communications to the Court should be from each individual party; no
joint submission is requestedl Any professional referenced in paragraph 1 of
this Order Who is unable to attend in person, should notify the Court promptly

so that arrangements to attend by telephone can be made.

3
Date: January 31, 2019 £/W ‘ i\§e

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

